      Case 2:21-cv-00027 Document 1 Filed 01/12/21 Page 1 of 49 PageID# 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF VIRGINIA



FOUNTAIN ENTERPRISES, LLC d/b/a
ANYTIME FITNESS - WEST POINT and
VITA GRATA LLC d/b/a ANYTIME
FITNESS SPOKANE VALLEY,                                       CLASS ACTION
individually and behalf of all
others similarly situated,                                    JURY TRIAL DEMANDED

       Plaintiffs,

v.

MARKEL INSURANCE COMPANY,

       Defendant.

                                CLASS ACTION COMPLAINT

       Plaintiffs Fountain Enterprises, LLC d/b/a Anytime Fitness – West Point (“Fountain”) and

Vita Grata LLC d/b/a Anytime Fitness Spokane Valley (“Vita Grata”) (collectively “Plaintiffs”),

individually and on behalf of all others similarly situated, file this Class Action Complaint against

Defendant Markel Insurance Company (“Defendant” or “Markel”), and in support state the

following on information and belief based on reasonable investigation and discovery, except where

specifically identified as being based on personal knowledge:

                                      INTRODUCTION

       1.      Upon information and belief, there are over 4,500 Anytime Fitness franchises, with

locations in all 50 states. Plaintiffs seek to represent themselves and a national class of Anytime

Fitness franchisee owners whose businesses are decimated by the effects of government shutdown

orders implemented since March 2020, to slow the spread of COVID-19, and whom have been
      Case 2:21-cv-00027 Document 1 Filed 01/12/21 Page 2 of 49 PageID# 2




wrongfully denied business interruption insurance coverage pursuant to the guarantees of their

common commercial policies issued by Markel.

       2.     On personal knowledge, Fountain is a Mississippi limited liability company.

Fountain is a franchisee of Anytime Fitness, LLC, and operates Anytime Fitness franchises in four

(4) locations - Fulton, Mississippi; West Point, Mississippi; Brewton, Alabama; and Monroeville,

Alabama.

       3.     On personal knowledge, Vita Grata is a Washington limited liability company. Vita

Grata is a franchisee of Anytime Fitness, and operates an Anytime Fitness franchise located in

Spokane Valley, Washington.

       4.     On information and belief, and during the relevant period, upon becoming a

franchisee, franchisees are informed by the franchisor that Markel was the preferred insurance

provider for Anytime Fitness locations.

       5.     Fountain became a franchisee of Anytime Fitness in 2009. At the time it elected to

become a franchisee of Anytime Fitness, the franchisor advised Fountain that Markel was the

preferred insurance provider for Anytime Fitness franchisees. Subsequently, Fountain began

purchasing insurance coverage offered by Markel.

       6.     On or about April 1, 2019, Fountain purchased a commercial policy of insurance

issued by Markel bearing policy number HCP20010543-05, and on or about April 1, 2020,

Fountain renewed this policy with Markel under policy number HCP20010543-06.1 Fountain paid

for and received coverage under the Health Clubs Commercial Property Elite Enhancement (MCP

1217 09 14) form with its Policy.




1
  Policy number HCP20010543-05 and policy number HCP20010543-06 are collectively referred to
as the “Policy” and attached as Exhibit A.
                                               2
      Case 2:21-cv-00027 Document 1 Filed 01/12/21 Page 3 of 49 PageID# 3




       7.      The Policy is a bilateral contract: Fountain agreed to pay monthly premiums to

Markel in exchange for Markel’s promises of coverage for all risks of loss except those specifically

and unambiguously excluded.

       8.      Fountain reasonably expected that claims for loss of business income and extra

expenses arising from the physical inability to use its insured locations would be paid unless

specifically and unambiguously excluded.

       9.      Specifically, the Health Clubs Commercial Property Elite Enhancement (MCP

1217 09 14) endorsement to the Policy protects Fountain against the actual loss of business income

due to a suspension of Fountain’s operations. Along with this business income coverage, Fountain

also had in effect “Extra Expense” coverage under which Markel promised to pay necessary

expenses Fountain incurred that it would not have otherwise incurred if there had been no direct

physical loss of the property

       10.     The Health Clubs Commercial Property Elite Enhancement (MCP 1217 09 14)

endorsement to the Policy also provides additional “Civil Authority” coverage under which Markel

promised to pay for loss of business income Fountain sustained and necessary “Extra Expense”

Fountain incurred caused by actions of civil authorities “that prohibit[] access to the described

premises.”

       11.     Fountain complied with its obligations under the Policy by timely paying all

premiums required.

       12.     Effective March 24, 2020, Fountain was forced to suspend business operations for

its Anytime Fitness franchise located in Fulton, Mississippi, by Order of the City of Fulton. The

Order was issued due to existing emergency circumstances warranting immediate action as a result




                                                 3
         Case 2:21-cv-00027 Document 1 Filed 01/12/21 Page 4 of 49 PageID# 4




of the recent outbreak of infections and deaths associated with “Coronavirus Disease” (COVID-

19).2

          13.    On March 24, 2020, the City of West Point, Mississippi, issued an Order prohibiting

any “gatherings of more than ten (10) people . . . within the boundaries of the City of West Point,

including but not limited to, . . .fitness centers.” The Order was issued due to the existence of a

public emergency, “which had resulted in substantial injury or harm to life, health and property

within the City of West Point caused by COVID-19.”3

          14.    Clay County, Mississippi, which encompasses the City of West Point, likewise

entered a resolution on March 24, 2020, finding that “the risk of spread of COVID-19 within Clay

County, Mississippi constitutes a public emergency that may result in substantial injury or harm

to life, health, and property within Clay County, Mississippi.”4

          15.    Effective April 6, 2020, at 5:00 p.m., and as a direct result of Mississippi Governor

Tate Reeves “Shelter-In-Place” Order, Fountain was required to cease operation of its Anytime

Fitness franchise located in West Point, Mississippi, and continue suspension of its Anytime

Fitness franchise located in Fulton, Mississippi. The “Shelter-in-Place” Order issued by Governor

Reeves was issued in response to the existence of a public emergency which posed substantial

injury or harm to life, health and property within Mississippi.5



2
 See Emergency Order Limiting the Scope of Business Practices and General Activities within the City
Limits of the City of Fulton, attached as Exhibit B.
3
 See Resolution of the Board and Mayor and Selectmen of the City of West Point, Mississippi,
Declaring a Civil Emergency, and for the Control of Contagious and Infectious Disease and Related
Purposes, attached as Exhibit C.
4
 See Resolution of the Clay County Board of Supervisors Declaring an Emergency, and for Control
Contagious and Infectious Disease and Related Purposes, attached as Exhibit D.
5
    See Executive Order No. 1466, attached as Exhibit E.
                                                   4
         Case 2:21-cv-00027 Document 1 Filed 01/12/21 Page 5 of 49 PageID# 5




          16.    Effective March 28, 2020, at 5:00 p.m., pursuant to the Order of the State Health

Office of Alabama, Fountain was forced to close its Anytime Fitness franchises located in

Brewton, Alabama, and Monroeville, Alabama.6 The Order was based on the presence of

“Coronavirus Disease 2019 (COVID-19)” in Alabama and acknowledged that COVID-19’s

presence jeopardized health in public places within Alabama.

          17.    As a result of the Orders of the various civil authorities, Fountain suffered, and/or

continues to suffer, significant and injurious losses and expenses directly related to the physical

inability to use the insured locations covered by the Policy.

          18.    The Policy obligated Markel to provide coverage for, and to pay, business income

losses and extra expense losses resulting from the suspension of Fountain’s operations, including

suspensions resulting from actions of civil authorities. Notice of loss was reported to Markel on

April 18, 2020.7

          19.    In response, on April 23, 2020, Markel reneged on these obligations and wrongfully

failed to fulfill its contractual obligation to provide coverage for, and pay, Fountain’s business

income losses and extra expense losses resulting from the suspension of Fountain’s operations,

including suspensions resulting from actions of civil authorities. It did so a mere four business

days after Fountain’s notice of loss, showing Markel engaged in no meaningful investigation of

the claims or review of the Policy. The actions of Markel in improperly denying Fountain’s claim

were a blatant disregard for the contractual rights of Fountain resulting in a material breach of




6
 See Order of the State Health Officer Suspending Certain Public Gatherings Due to Risk of Infection
by COVID-19, attached as Exhibit F.
7
    See Markel April 23, 2020 Coverage Disclaimer Letter, attached as Exhibit G.
                                                   5
      Case 2:21-cv-00027 Document 1 Filed 01/12/21 Page 6 of 49 PageID# 6




Markel’s duties and obligation owed under the Policy and deprived Fountain of the benefit of its

bargain, causing serious financial damages to Fountain.

                                            Vita Grata

       20.     Plaintiff Vita Grata became a franchisee of Anytime Fitness in 2019. At the time it

elected to become a franchise of Anytime Fitness, the franchisor advised Vita Grata that Markel

was the preferred insurance provider for Anytime Fitness franchisees, such as Vita Grata.

Subsequently, Vita Grata began purchasing insurance offered by Markel.

       21.     On or about May 16, 2019, Vita Grata purchased a commercial policy of insurance

issued by Markel bearing policy number HCP1992-01. Vita Grata paid for and received the Health

Clubs Commercial Property Elite Enhancement (MCP 1217 09 14) coverage with its Policy.

       22.     The Policy is a bilateral contract: Vita Grata agreed to pay monthly premiums to

Markel in exchange for Markel’s promises of coverage for all risks of loss except those specifically

and unambiguously excluded.

       23.     Vita Grata reasonably expected that claims for loss of business income and extra

expenses arising from the inability to use its physical locations would be paid unless specifically

and unambiguously excluded.

       24.     Specifically, the Health Clubs Commercial Property Elite Enhancement (MCP

1217 09 14) endorsement to the Policy protects Vita Grata against the actual loss of business

income due to a suspension of Vita Grata’s operations. Along with this business income coverage,

Vita Grata also had in effect “Extra Expense” coverage under which Markel promised to pay

necessary expenses Vita Grata incurred during a period of restoration that it would not have

otherwise incurred if there had been no direct physical loss of the property




                                                 6
         Case 2:21-cv-00027 Document 1 Filed 01/12/21 Page 7 of 49 PageID# 7




          25.    The Health Clubs Commercial Property Elite Enhancement (MCP 1217 09 14)

endorsement to the Policy also provides additional “Civil Authority” coverage, under which

Markel promised to pay for loss of business income Vita Grata sustained and necessary “Extra

Expense” Vita Grata incurred caused by actions of civil authorities “that prohibit[] access to the

described premises.”

          26.    Vita Grata complied with its obligations under the Policy by timely paying all

premiums required.

          27.    On March 16, 2020, Washington Governor Jay Inslee issued a Proclamation of a

State of Emergency aimed at slowing the spread of COVID-19.8

          28.    Under the Proclamation, and by Order of the Health Office of Spokane County,

Vita Grata was forced to suspend business operations for its Anytime Fitness franchise on March

16, 2020. The Order was issued due to existing emergency circumstances warranting immediate

action as a result of the recent outbreak of infections and deaths associated with “Coronavirus

Disease” (COVID-19).9

          29.    As a result of the Orders of civil authorities, Vita Grata suffered, and/or continues

to suffer, significant and injurious losses and expenses directly related to the inability to use the

physical location covered by the Policy.

          30.    The Policy obligated Markel to provide coverage for, and to pay, business income

losses and extra expense losses resulting from the suspension of Vita Grata’s operations, including




8
    See Executive Order No. 20-13, attached as Exhibit H.
9
    See Id.

                                                   7
      Case 2:21-cv-00027 Document 1 Filed 01/12/21 Page 8 of 49 PageID# 8




suspensions resulting from actions of civil authorities. Notice of loss was reported to Markel on

March 17, 2020.10

       31.      In response, on March 30, 2020, Markel reneged on these obligations and

wrongfully failed to fulfill its contractual obligation to provide coverage for, and pay, Vita Grata’s

business income losses and extra expense losses resulting from the suspension of Vita Grata’s

operations, including suspensions resulting from actions of civil authorities. It did so a mere eight

business days after Vita Grata’s notice of loss, showing Markel engaged in no meaningful

investigation of the claims or review of the Policy. The actions of Markel in improperly denying

Vita Grata’s claim were a blatant disregard for the contractual rights of Vita Grata resulting in a

material breach of Markel’s duties and obligation owed under the Policy and deprived Vita Grata

of the benefit of its bargain, causing serious financial damages to Vita Grata.

       32.      On information and belief, there are approximately 4,500 Anytime Fitness

locations. On further information and belief, as the preferred insurance provider for Anytime

Fitness franchisees such as Fountain and Vita Grata, many other franchisees have the same or

similar policies issued by Markel providing the same or similar business income, extra expense

coverage and extended business income coverage. Plaintiffs believe, and therefore allege, that

Markel has also wrongfully, capriciously and arbitrarily denied coverage and payments to these

other franchisees.

       33.      The policies of Fountain and Vita Grata are collectively referred to hereinafter as

the “Policy”.




10
  See Markel March 20, 2020 Coverage Disclaimer Email and Markel April 1, 2020 Coverage
Disclaimer Letter, attached as Exhibit I.
                                                  8
      Case 2:21-cv-00027 Document 1 Filed 01/12/21 Page 9 of 49 PageID# 9




                                           THE PARTIES

        34.       On personal knowledge, Fountain is a limited liability company organized under

the laws of and existing in the State of Mississippi with its principal place of business located at

309 Highway 15 South, New Albany, Mississippi 38652.

        35.       On personal knowledge, Plaintiff Vita Grata is a limited liability company

organized under the laws of and existing in the State of Washington with its principal place of

business located at 13004 East Sprague Avenue, Spokane Valley, Washington 99216.

        36.       Defendant Markel Insurance Company is a corporation organized under the laws

of Illinois with its principal place of business located at 4521 Highwoods Parkway, Glen Allen,

Virginia 23060. Markel is the issuer of the Policy. Markel is authorized to write, sell, and issue

insurance policies providing property and business income coverage. At all material times hereto,

Markel conducted and transacted business through the selling and issuing of insurance policies,

including, but not limited to, selling and issuing commercial property coverage to Plaintiffs and

all other Class Members as defined infra.

                                  JURISDICTION AND VENUE

        37.       This Court has subject matter jurisdiction over the claims asserted in this action

under 28 U.S.C. § 1332 because there is complete diversity between Defendant and at least one

member of each class; there are more than one hundred members of each class; and the amount in

controversy exceeds $5,000,000 exclusive of interest and costs. This Court also has subject matter

jurisdiction under 28 U.S.C. §§ 2201 and 2202, and is authorized to grant declaratory relief under

these statutes.

        38.       Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(2) because Markel

resides in this district and the cause of action arises, in part, from conduct occurring in this district.



                                                    9
     Case 2:21-cv-00027 Document 1 Filed 01/12/21 Page 10 of 49 PageID# 10




       39.     This Court has personal jurisdiction over Markel because it continuously and

systematically conducts business in the Commonwealth of Virginia. Specifically, Markel’s

principal place of business is located in the Commonwealth of Virginia, and the Markel family of

insurance companies are all headquartered in Glen Allen, Virginia, where they all conduct their

day-to-day operations. With respect to the policies at issue in this Class Action Complaint,

Plaintiffs allege that Markel’s brokering, underwriting, claims reporting and adjusting activities

all occurred in, or were directed from, the Commonwealth of Virginia. Further, upon information

and belief, all premiums for the policies at issue in this Class Action Complaint were paid to, and

received by, Markel at its locations in the Commonwealth of Virginia. Thus, in addition to having

its principal place of business in this jurisdiction, the causes of action alleged in this Class Action

Complaint specifically arise from Markel’s acts or omissions occurring in the Commonwealth of

Virginia.

                                   FACTUAL BACKGROUND

                                             The Policy

       40.     On April 1, 2019, and again on April 1, 2020, Fountain renewed the Policy, a health

club insurance policy issued by Markel. The Policy has an effective period of April 1, 2019, to

April 1, 2020, and April 1, 2020 to April 1, 2021. The Policy insures Fountain’s property located

at 104 Mueller Brass Road, Fulton, Mississippi 38843; 45 Airport Road, West Point, Mississippi

39773; 465 Pike Street, Suite C, Monroeville, Alabama 36460; and 1650 Douglas Avenue,

Brewton, Alabama 36426.

       41.     On or about May 16, 2019, Plaintiff Vita Grata purchased the Policy, a health club

insurance policy issued by Markel. The Policy has an effective period of May 16, 2019, to May

16, 2020. The Policy insures Vita Grata’s property located at 13004 East Sprague Avenue,

Spokane Valley, Washington 99216.
                                                  10
     Case 2:21-cv-00027 Document 1 Filed 01/12/21 Page 11 of 49 PageID# 11




       42.      Each of the Plaintiffs policies contain identical, relevant language conferring

coverage, and each of said provisions are addressed below.

       43.     The Policy, in the Building and Personal Property Coverage Form, states:

               Coverage

               We will pay for direct physical loss of or damage to Covered
               Property at the premises described in the Declarations caused
               by or resulting from any Covered Cause of Loss.

       44.     The Policy contains both a “Specified Cause of Loss” category and “Covered Cause

of Loss” category, the latter of which is an all-risk coverage form, meaning that all risks of loss of

the insured property are covered unless specifically excluded or limited elsewhere in the Policy.

All risks coverage is defined by limitations and exclusions in the Policy and in the Policy, Markel

agreed: “When Special is shown in the Declarations, Covered Causes of Loss means direct

physical loss unless the loss is excluded or limited in this policy.”

       45.     In the Policy, because “Special” was shown on the Declarations page, Markel

promised to pay for losses of business income sustained as a result of Covered Causes of Loss not

otherwise excluded or limited under the Policy.

       46.     The Health Clubs Commercial Property Elite Enhancement (MCP 1217 09 14)

endorsement modifies the Building and Personal Property Coverage Form Causes of Loss-Special

Form to include Additional Coverages for Business Income and Extra Expense.

       47.     So long as the Plaintiffs sustained a loss or damage caused by or resulting from a

Covered Cause of Loss, Markel promised:

               Business Income And Extra Expense

               (1)     Coverage

               We will pay for the actual loss of Business Income you sustain due to
               the necessary “suspension” of your “operations” during the “period of

                                                  11
     Case 2:21-cv-00027 Document 1 Filed 01/12/21 Page 12 of 49 PageID# 12




               restoration”. The “suspension” must be caused by direct physical loss
               of or damage to property at premises that are described in the
               Declarations of the policy to which this endorsement is attached. The
               loss or damage must be caused by or result from a Covered Cause of
               Loss...

       48.     Neither “damage” nor the phrases “direct physical loss” or “damage to property”

are defined by the Policy. However, “suspension” is defined as “1. The shutdown or cessation of

your business activities; or 2. That a part or all of the described premises is rendered untenantable.”

       49.     The Policy also provides Extended Business Income coverage, as follows:

               Extended Business Income

               If the necessary “suspension” of your “operations” produces a
               Business Income loss payable under this policy, we will pay for
               the actual loss of Business Income you incur during the period
               that:

                       (i)     Begins on the date property (except “finished
                               stock”) is actually repaired, rebuilt or replaced
                               and either “operations” are resumed or
                               tenantability is restored; and

                        (ii)   Ends on the earlier of:

                               i.      The date you could restore your
                                       “operations” or restore tenant occupancy,
                                       with reasonable speed, to the level which
                                       would generate the business income
                                       amount or “rental value” that would have
                                       existed if no direct physical loss or damage
                                       had occurred; or

                               ii.     90 consecutive days after the date
                                       determined in (c)(i) above.

               However, Extended Business Income does not apply to loss of
               Business Income incurred as a result of unfavorable business
               conditions caused by the impact of the Covered Cause of Loss in
               the area where the described premises are located. Loss of
               Business Income must be caused by direct physical loss or


                                                  12
     Case 2:21-cv-00027 Document 1 Filed 01/12/21 Page 13 of 49 PageID# 13




               damage at the described premises caused by or resulting from
               any Covered Cause of Loss.

       50.     In addition to promising to pay for loss of Business Income, under the Policy,

Markel also promised to pay for certain necessary “Extra Expense.” Extra Expense means

expenses that the policyholder incurs to, for example, minimize the suspension of business

operations.

       51.     The Policy also provides additional “Civil Authority” coverage as follows:

                   (a) Civil Authority

                      In this Additional Coverage, Civil Authority, the described
                      premises are premises to which this endorsement applies.

                      When a Covered Cause of Loss causes damage to property other
                      than property at the described premises, we will pay for the
                      actual loss of Business Income you sustain and necessary Extra
                      Expense you incur caused by action of civil authority that
                      prohibits access to the described premises, provided that both of
                      the following apply:

                      (i)     Access to the area immediately surrounding the
                              damaged property is prohibited by civil authority as a
                              result of the damage, and the described premises are
                              within that area but are not more than one mile from the
                              damaged property; and

                      (ii)    The action of civil authority is taken in response to
                              dangerous physical conditions resulting from the
                              damage or continuation of the Covered Cause of Loss
                              that caused the damage, or the action is taken to enable
                              a civil authority to have unimpeded access to the
                              damaged property.

       52.     The Business Income and Extra Expense, as well as the Extended Business Income

coverages are separate, independent and not mutually exclusive of the coverage for Civil

Authority; thus, the Plaintiffs theoretically could recover under any one of these coverages or all

of these coverages at the same time.



                                                13
     Case 2:21-cv-00027 Document 1 Filed 01/12/21 Page 14 of 49 PageID# 14




                                       History of COVID-19

       53.       On December 31, 2019, the World Health Organization reported people in China

were becoming sick due to a mysterious form of pneumonia.

       54.       On January 11, 2020, China reported its first death from the mysterious form of

pneumonia.

       55.       On January 21, 2020, the first confirmed case of the mysterious form of pneumonia

was reported in the United States.

       56.       On January 30, 2020, for only the sixth time in its history, the World Health

Organization (“WHO”), declared the outbreak of the mysterious form of pneumonia a Public

Health Emergency of International Concern.

       57.       On February 11, 2020, the WHO announced COVID-19, also known as coronavirus

disease, as the name for the new mysterious form of pneumonia.

       58.       On February 29, 2020, the first death caused by COVID-19 was reported in the

United States.

       59.       On March 13, 2020, President Trump declares the outbreak of COVID-19 to be a

national emergency.

       60.       As of March 17, 2020, COVID-19 was reported to be present in every state in the

United States.

       61.       As of March 26, 2020, the United States had more confirmed cases of COVID-19

than any other country in the world.

                         Actions of Civil Authorities for Fulton, Mississippi

       62.       On March 23, 2020, effective March 24, 2020, the City of Fulton issued an Order

recognizing “the recent outbreak of infections and deaths associated with ‘Coronavirus Disease’



                                                 14
     Case 2:21-cv-00027 Document 1 Filed 01/12/21 Page 15 of 49 PageID# 15




(COVID-19)....that Fulton has the authority to promulgate and enforce regulations designed to

limit the spread of contagious or infectious diseases...Fulton has determined that a local emergency

exists and that immediate actions must be taken and enforced by the City of Fulton.”

        63.     In the Order, the City of Fulton distinguished “essential service business” from non-

essential business. Gyms and/or fitness centers such as Anytime Fitness franchises were not

deemed “essential service businesses.”

        64.     For non-essential business, the City of Fulton permitted curbside service, delivery

or drive-through service if a particular non-essential business was able to provide such service. If

a particular non-essential business was unable to provide curbside service, delivery or drive-

through service the City of Fulton ordered “said business shall be closed to the general public.”

        65.     The actions of the City of Fulton forced the Plaintiff to cease and suspend its

business operations.

      Actions of Civil Authorities for West Point, Mississippi and Clay County, Mississippi

        66.     On March 24, 2020, the City of West Point issued an Order recognizing “the

emergence and risk of spread of COVID-19 within Mississippi constitutes a public emergency that

has resulted in substantial injury or harm to life, health and property within Mississippi, and in the

City of West Point...the State of Mississippi and the City of West Point are being adversely affected

by the outbreak of the novel coronavirus, COVID-19, and there exists a continued threat to the

public’s safety, private property and the social and economic welfare of this City and State...the

Board of Mayor and Selectmen of the City of West Point finds that COVID-19 is a natural disaster

which has caused and will continue to cause injury, illness and/or death to persons to such extent

that extraordinary measures must be taken to protect the public health, safety, and welfare of

citizens and visitors....”



                                                 15
     Case 2:21-cv-00027 Document 1 Filed 01/12/21 Page 16 of 49 PageID# 16




        67.     In the Order, the City of West Point directed “no gatherings of more than ten (10)

people may occur or be held within the boundaries of the City of West Point, including but not

limited to ... fitness centers.”

        68.     Clay County, Mississippi, wherein the City of West Point is located, likewise

entered a resolution on March 24, 2020, finding that “the risk of spread of COVID-19 within Clay

County, Mississippi, constitutes a public emergency that may result in substantial injury or harm

to life, health, and property within Clay County, Mississippi.” The Board of Supervisors’

directives, as the same pertain to fitness centers such as Anytime Fitness, were consistent with

those of the City of West Point.

        69.     The actions of the City of West Point and Clay County forced the Plaintiff to cease

and suspend its business operations.

                       Actions of Civil Authorities for the State of Mississippi

        70.     On April 1, 2020, “Governor Tate Reeves issued a Shelter-In-Place order, effective

April 6, 2020 at 5:00 p.m., because of COVID-19.” Under the “Shelter-in-Place” Order, it was

ordered that “all businesses and non-profit entities operating within the State of Mississippi, except

for Essential Business or Operations identified in Executive Order No. 1463 as Supplemented

(which is incorporated herein by reference), shall cease operation and all activities except

Minimum Operations as defined herein.”

        71.     The Order specifically held that “fitness and exercise gyms” are not considered

essential healthcare and, therefore, must cease operations.

        72.     The “Shelter-in-Place” Order also found “the worldwide outbreak of COVID-19

and the effects of its extreme risk of person to person transmission throughout the United States

and Mississippi significantly impact the life and health of our people, as well as the economy of



                                                  16
       Case 2:21-cv-00027 Document 1 Filed 01/12/21 Page 17 of 49 PageID# 17




Mississippi...the risk of spread of COVID-19 within Mississippi constitutes a public emergency

that may result in substantial injury or harm to life, health and property within

Mississippi...additional measure are needed to further disrupt and slow the spread of the COVID-

19 virus within the State...and certain business and public amenities need to be temporarily closed

to the public.”

        73.       The actions of the State of Mississippi forced the Plaintiff to cease and suspend its

business operations.

                         Actions of Civil Authorities for the State of Alabama

        74.       On March 13, 2020, Alabama Governor Kay Ivey declared a state public health

emergency existing in the State of Alabama.

        75.       On March 27, 2020, the State Health Office of Alabama issued an Order which

provided, “Coronavirus Disease 2019 (COVID-19) has been detected in Alabama ... the

appearance of COVID-19 in the State poses the potential of widespread exposure to an infectious

agent that poses significant risk of substantial harm to a large number of people... the State Board

of Health has designated COVID-19 to be a disease of epidemic potential, a threat to the health

and welfare of the public, or otherwise of public health importance... further social distancing

measures are necessary to be implemented on a statewide basis to prevent the spread of COVID-

19.”

        76.       The Order, effective March 28, 2020 at 5:00 p.m., closed, among other businesses,

fitness centers and commercial gyms to non-employees.

        77.       On April 3, 2020, the State Health Office of Alabama issued an Amended Order

finding the “Coronavirus Disease 2019 (COVID-19) has been detected in Alabama ... the State

Board of Health has designated COVID-19 to be a disease of epidemic potential ... a state of public

health emergency exists in the State of Alabama ... Ala. Code §22-2-2(4) authorizes the State
                                                   17
     Case 2:21-cv-00027 Document 1 Filed 01/12/21 Page 18 of 49 PageID# 18




Health Officer, on behalf of the State Board of Health, to direct that conditions prejudicial to health

in public places within the State be abated.”

       78.     Under the Amended Order, fitness center and commercial gyms remained closed

to non-employees.

       79.     On May 8, 2020, Governor Ivey entered her ninth (9th) Proclamation ordering that

“due to the continuing impact of the 2019 novel coronavirus known as COVID-19 on the State of

Alabama, the conditions of disaster and extreme peril to the safety of persons and property within

the State of Alabama continue to exist. Therefore, I hereby extend the State of Emergency issued

on March 13, 2020, for another sixty day unless sooner terminated.”

       80.     The actions of the State of Alabama forced Plaintiff to cease and suspend its

business operations.

                        Actions of Civil Authority for Spokane, Washington

       81.     On March 16, 2020 Washington Governor Jay Inslee issued a Proclamation of a

State of Emergency due to COVID-19.

       82.     Effective on March 16, 2020, Vita Grata was forced to suspend business operations

for its Anytime Fitness franchise located in Spokane Valley, Washington by Order of Health

Officer of Spokane County, where Spokane Valley is located. The Order was issued due to existing

emergency circumstances warranting immediate action as a result of the recent outbreak of

infections and deaths associated with “Coronavirus Disease” (COVID-19).

                                     Plaintiffs’ Covered Losses

       83.     At each Anytime Fitness location Fountain and Vita Grata own, Plaintiffs provide

professional staff to offer personal training and classes on-site. Each location also provides 24-

hour access to exercise equipment for members.



                                                  18
       Case 2:21-cv-00027 Document 1 Filed 01/12/21 Page 19 of 49 PageID# 19




          84.       Based on City, County and/or State Civil Authority Orders as set forth above, all

of the Plaintiffs locations were forced to suspend their business operations.

          85.       In addition, Plaintiffs froze the memberships of its customers with the time credited

to the end of their memberships. For prepaid members, Plaintiffs credited the time period the

location was closed to the end of the customer’s agreement, effectively extending the contract

period. For non-prepaid members, Plaintiffs credited the members for the time period the location

was closed and allowed the members to choose the month they wished the credit to be applied.

          86.       Plaintiffs suffered additional losses while billing was frozen for non-prepaid

members. Non-prepaid membership contracts were not extended. Furthermore, as a result of the

suspensions of operations at Plaintiffs’ facilities, they were unable to acquire new members or sell

in-store items to members, which typically occurred in the normal course of its business operations

on a daily basis. This resulted in additional insured losses to Plaintiffs.

          87.       Fountain continues to suffer losses even as locations were reopened.

          88.       Specifically, Mississippi Governor Tate Reeves announced a plan to reopen gyms

on May 11, 2020, and the Fulton and West Point locations reopened under severe limitations on

the physical accessibility and/or use of the properties.11 The plan was as follows:

                For businesses:

                •   Before they can reopen, the entire gym must be deep-cleaned,
                    disinfected, and sanitized top to bottom. After opening, gyms must
                    be deep-cleaned daily.

                •   All gyms are expected to take every step necessary to implement the
                    regulations, orders, and guidance from the Mississippi State
                    Department of Health and CDC to prevent the spread of COVID-19.

                •   Gyms must close to the public by 10:00 PM each day.



11
     https://www.wlbt.com/2020/05/08/gov-reeves-will-hold-daily-brief-covid-response/.
                                                     19
        Case 2:21-cv-00027 Document 1 Filed 01/12/21 Page 20 of 49 PageID# 20




               •   In addition to other gym staff, there must be at least one employee
                   onsite during hours of operation dedicated to wiping down
                   equipment after each use.

               •   All high-touch areas must be sanitized at least once every two hours.

               •   Exercise machines and equipment must be rearranged and/or
                   deactivated to ensure at least 6 feet between customers.

               •   Gyms must post signage at each entrance stating no customer with
                   a fever or COVID-19 symptoms are allowed in.
               •   Hand sanitizer must be placed at all entrances and throughout the
                   gym floor.

               •   All common areas must remain closed.

               For employees:

               •   All employees will be screened daily at the beginning of their shifts,
                   including asking whether they have been in contact with a confirmed
                   case of COVID-19 in the past 14 days and have they had a fever in
                   the last 48 hours.

               •   Face coverings must be provided to all employees who come in
                   direct contact with customers. Employees are required to wear that
                   face covering throughout their shift and clean or replace daily.
               •   All employees must be provided training on how to limit the spread
                   of COVID-19.

               •   Every employee on the gym floor must wear disposable gloves to be
                   changed at least once an hour.

               For customers:

               •   No more than 30% of the gym’s maximum capacity. Gyms are
                   encouraged to limit customers’ time to a max of 1 hour per day.

               •   Classes or group exercises are allowed with customers maintaining
                   a minimum of a 6-foot distance apart.

               •   Customers must sanitize their hands when entering and exiting the
                   gym and when they move between equipment.12



12
     See id.

                                                    20
        Case 2:21-cv-00027 Document 1 Filed 01/12/21 Page 21 of 49 PageID# 21




          89.   Athletic facilities in Alabama, which includes gyms, reopened on May 11, 2020,

pursuant to Order of the State Health Office.13 The Brewton and Monroeville locations reopened

under severe limitations on the physical accessibility and/or use of the properties. The Order

required employees of gyms to ensure: (1) no members were within six feet of members from

another household; (2) no members participated in athletic activities that involved interaction

within six feet of another member, used shared equipment or took place on commercial or public

playground equipment; and (3) members did not congregate in lobbies, bathrooms, or other similar

common areas. The Order also required that the locations limit occupancy to 50% and prohibit

access to “showers, hot tubs, steam rooms, lockers, saunas and other recreational water of spa

facilities.”14 Employees were required to wear masks while interacting with members.15

          90.   Vita Grata also continues to suffer losses after being closed for five (5) months.

Vita Grata opened under severe limitations and/or use of the properties under Phase 2 of Governor

Jay Inslee’s Safe Start Washington Plan. Pursuant to Phase 2, gyms are required to maintain 300

square feet of distance per person, and limits occupancy to 25%.

          91.   There has been a direct physical loss of each and every of the covered premises

under the Policy by, among other things, denying access to the property, preventing customers and

employees from physically occupying the property, causing the property to be physically

uninhabitable by customers and employees, causing its function to be nearly eliminated or

destroyed, and/or causing a suspension of business operations on the premises.




13
  See Order of the State Health Office Suspending Certain Public Gatherings Due to Risk of Inspection
by COVID-19, attached as Exhibit J.
14
     See id.
15
     See id.
                                                 21
     Case 2:21-cv-00027 Document 1 Filed 01/12/21 Page 22 of 49 PageID# 22




       92.     Plaintiffs have suffered a suspension of normal business operations and a cessation

of all operations on the premises, sustained losses of business income, and incurred extra expenses.

       93.     These losses and expenses have continued through the date of filing of this action.

       94.     These losses and expenses are not excluded from coverage under the Policy.

Moreover, because the Policy is an all-risk policy, and Plaintiffs have complied with all contractual

obligations, Plaintiffs are entitled to payment for these losses and expenses.

       95.     Plaintiffs have suffered a suspension and/or cessation of all normal business

operations given the response to the global pandemic associated with the spread of COVID-19,

including the actions of civil authority described herein.

       96.     These losses and expenses have continued through the date of filing of this action.

       97.     These losses and expenses are not excluded from coverage under the Policy.

Moreover, because the Policy is an all-risk policy, and Plaintiffs have complied with all contractual

obligations, Plaintiffs are entitled to payment for these losses and expenses.

       98.     Contrary to the plain language of the Policy, and to Markel’s corresponding

promises and contractual obligations, Markel has refused to pay for Plaintiffs’ losses and expenses

under the terms of the Policy.

                                 CLASS ACTION ALLEGATIONS

       99.     The class claims all derive directly from a single course of conduct by Markel: its

systematic, uniform, capricious and arbitrary refusal to pay insureds for covered losses and the

actions taken by civil authorities to physically suspend or limit business operations.

       100.    Plaintiffs bring this action pursuant to Rules 23(a), 23(b)(1), 23(b)(2), and/or

23(b)(3), as well as 23(c)(4), of the Federal Rules of Civil Procedure, individually and on behalf




                                                 22
     Case 2:21-cv-00027 Document 1 Filed 01/12/21 Page 23 of 49 PageID# 23




of all others similarly situated. This action satisfies the numerosity, commonality, typicality,

adequacy, predominance, and superiority requirements of those provisions.

       101.   Plaintiffs seek to represent a nationwide class as the Court may deem appropriate

defined as:

              a)         All Anytime Fitness franchisees that purchased Business

              Income and Extra Expense coverage under a policy issued by the

              Defendant covering the period of March 2020 to the present

              containing     the   Health   Clubs   Commercial   Property    Elite

              Enhancement (MCP 1217 09 14) endorsement, and that suffered a

              suspension of business operations for which Defendant has either

              actually denied or stated it will deny a claim for the losses or has

              otherwise failed to acknowledge, accept as a covered cause of loss,

              or pay for the covered losses (“the Business Income Coverage

              Class”).

              b)         All Anytime Fitness franchisees that purchased Extended

              Business Income coverage under a policy issued by the Defendant

              covering the period of March 2020 to the present containing the

              Health Clubs Commercial Property Elite Enhancement (MCP 1217

              09 14) endorsement, and that incurred extra expenses to avoid or

              minimize the suspension of business operations for which

              Defendant has either actually denied or stated it will deny a claim

              for the extra expenses or has otherwise failed to acknowledge,




                                               23
     Case 2:21-cv-00027 Document 1 Filed 01/12/21 Page 24 of 49 PageID# 24




               accept as a covered expense, or pay for the covered expenses (“the

               Extended Business Income Coverage Class”).

               c)      All Anytime Fitness franchisees that purchased Civil

               Authority coverage under a policy issued by the Defendant covering

               the period of March 2020 to the present containing the Health Clubs

               Commercial Property Elite Enhancement (MCP 1217 09 14)

               endorsement, and that suffered an actual loss of Business Income

               and/or Extra Expense caused by an action of a civil authority that

               prohibited access to the premises, and for which Defendant has

               either actually denied or stated it will deny a claim for the losses or

               has otherwise failed to acknowledge, accept as a covered cause of

               loss, or pay for the covered losses (“the Civil Authority Coverage

               Class”).

       102.    Excluded from each defined proposed Classes are Defendant and any of their

members, affiliates, parents, subsidiaries, officers, directors, employees, successors, or assigns;

governmental entities; Class Counsel and their employees; and the judicial officers and Court staff

assigned to this case and their immediate family members.

       103.    Plaintiffs reserve the right to modify, expand, or amend the definitions of the

proposed Classes, as appropriate, during the course of this litigation.

        104. This action has been brought and may properly be maintained on behalf of each

Class proposed herein under the criteria of Rule 23 of the Federal Rules of Civil Procedure.




                                                 24
     Case 2:21-cv-00027 Document 1 Filed 01/12/21 Page 25 of 49 PageID# 25




                                 Numerosity and Ascertainability

       105.    This action satisfies the requirements of Fed. R. Civ. P. 23(a)(1). The members of

each proposed Class are so numerous that individual joinder of all Class members is impracticable.

There are, at minimum, thousands of members of each proposed Class, and these individuals and

entities are spread out across the United States.

       106.    The identity of Class members is ascertainable, as the names and addresses of all

Class members can be identified in Defendant’s or its agents’ books and records. Class members

may be notified of the pendency of this action by recognized, Court-approved notice dissemination

methods, which may include U.S. mail, electronic mail, internet postings, and/or published notice.

                                 Predominance of Common Issues

       107.    This action satisfies the requirements of Fed. R. Civ. P. 23(a)(2) and 23(b)(3)

because this action involves common questions of law and fact that predominate over any

questions affecting only individual Class members. Defendant issued all-risk policies to all the

members of each proposed Class in exchange for payment of premiums by the Class members.

The questions of law and fact affecting all Class members include, without limitation, the

following:

               a)      Whether Plaintiffs and the Class members suffered a covered

               cause of loss under the policies issued to members of the Class;

               b)      Whether Defendant wrongfully, capriciously and arbitrarily

               denied all claims based on the facts set forth herein;

               c)      Whether Defendant’s Business Income coverage applies

               based on the facts set forth herein;

               d)      Whether Defendant’s Civil Authority coverage applies to a

               loss of Business Income based on the facts set forth herein;
                                                    25
     Case 2:21-cv-00027 Document 1 Filed 01/12/21 Page 26 of 49 PageID# 26




               e)      Whether Defendant’s Extra Expense coverage applies to

               efforts to avoid or minimize a loss caused by the suspension of

               business based on the facts set forth herein;

               f)      Whether Defendant has breached its contracts of insurance

               through a uniform and blanket denial of all claims for business

               losses based on the facts set forth herein;

               g)      Whether the Defendant acts in bad faith, breach of contract

               and the duty of good faith and fair dealing through a uniform and

               blanket denial of all claims for business losses based on the facts set

               forth herein; and

               h)      Whether Plaintiffs and the Class members suffered damages

               as a result of Defendant’s actions; and

               i)      Whether Plaintiffs and the Class members are entitled to an

               award of reasonable attorneys’ fees, interest, and costs.

                                             Typicality

       108.    This action satisfies the requirements of Fed. R. Civ. P. 23(a)(3) because Plaintiffs

claims are typical of the claims of the Class members and arise from the same course of conduct

by Defendant. Plaintiffs and the other Class members are all similarly affected by Defendant’s

refusal to pay under their property insurance policies. Plaintiffs’ claims are based upon the same

legal theories as those of the other Class members. Plaintiffs and the other Class members sustained

damages as a direct and proximate result of the same wrongful practices in which Defendant

engaged. The relief Plaintiffs seek is typical of the relief sought for the absent Class members.




                                                 26
     Case 2:21-cv-00027 Document 1 Filed 01/12/21 Page 27 of 49 PageID# 27




                                   Adequacy of Representation

       109.    This action satisfies the requirements of Fed. R. Civ. P. 23(a)(4) because Plaintiffs

will fairly and adequately represent and protect the interests of Class members. Plaintiffs have

retained counsel with substantial experience in prosecuting complex class action and insurance

coverage litigation.

       110.    Plaintiffs and their counsel are committed to vigorously prosecuting this action on

behalf of the Class members and have the financial resources to do so. Neither Plaintiffs nor their

counsel have interests adverse to those of the Class members.

  Inconsistent or Varying Adjudications and the Risk of Impediments to Other Class Members’
                                           Interests

       111.    This action satisfies the requirements of Fed. R. Civ. P. 23(b)(1). Plaintiffs seek

class-wide adjudication as to the interpretation and scope of Defendant’s health club insurance

policies that use the same language and terms as the Policy. The prosecution of separate actions

by individual members of the proposed Classes would create an imminent risk of inconsistent or

varying adjudications that would establish incompatible standards of conduct for Defendant.

      Final Injunctive and/or Corresponding Declaratory Relief with respect to the Class is
                                         Appropriate

       112.    This action satisfies the requirements of Fed. R. Civ. P. 23(b)(2) because Defendant

acted or refused to act on grounds generally applicable to Plaintiffs and the members of the Classes,

thereby making appropriate final injunctive and/or corresponding declaratory relief with respect

to the Class members. The class claims all derive directly from Defendant’s systematic, uniform,

capricious and arbitrary refusal to pay insureds for losses suffered due to actions taken by civil

authorities to suspend or interrupt business operations in response to the pandemic associated with




                                                 27
     Case 2:21-cv-00027 Document 1 Filed 01/12/21 Page 28 of 49 PageID# 28




the spread of COVID-19. Defendant’s actions or refusal to act are grounded upon the same

generally applicable legal theories.

                                            Superiority

       113.    This action satisfies the requirements of Fed. R. Civ. P. 23(b)(3) because a class

action is superior to other available methods for the fair and efficient group-wide adjudication of

this controversy. The common questions of law and of fact regarding Defendant’s conduct and the

interpretation of the common language in their health club insurance policies predominate over

any questions affecting only individual Class members.

       114.    Because the damages suffered by certain individual Class members may be

relatively small, the expense and burden of individual litigation would make it very difficult for

all individual Class members to redress the wrongs done to each of them individually, such that

many Class members would have no rational economic interest in individually controlling the

prosecution of specific actions, and the burden imposed on the judicial system by individual

litigation by even a small fraction of the Class would be enormous, making class adjudication the

superior alternative under Fed. R. Civ. P. 23(b)(3)(A).

       115.    The conduct of this action as a class action presents far fewer management

difficulties, far better conserves judicial resources and the parties’ resources, and far more

effectively protects the rights of each Class member than would piecemeal litigation. Compared

to the expense, burdens, inconsistencies, economic infeasibility, and inefficiencies of

individualized litigation, the challenges of managing this action as a class action are substantially

outweighed by the benefits to the legitimate interests of the parties, the Court, and the public of

class treatment in this Court, making class adjudication superior to other alternatives, under Fed.

R. Civ. P. 23(b)(3)(D).



                                                 28
     Case 2:21-cv-00027 Document 1 Filed 01/12/21 Page 29 of 49 PageID# 29




       116.    Plaintiffs are not aware of any obstacles likely to be encountered in the management

of this action that would preclude its maintenance as a class action. Rule 23 provides the Court

with authority and flexibility to maximize the efficiencies and benefits of the class mechanism and

reduce management challenges. The Court may, on motion of Plaintiffs or on its own

determination, certify nationwide, statewide and/or multistate classes for claims sharing common

legal questions; utilize the provisions of Rule 23(c)(4) to certify any particular claims, issues, or

common questions of fact or law for class-wide adjudication; certify and adjudicate bellwether

class claims; and utilize Rule 23(c)(5) to divide any Class into subclasses.

                                      CAUSES OF ACTION

                         COUNT I: DECLARATORY JUDGMENT
                      (On behalf of the Business Income Coverage Class)

       117.    Plaintiffs incorporate by reference and re-allege each and every allegation

contained above, as though fully set forth herein.

       118.    Plaintiffs bring this Count both individually and on behalf of the other members of

the Business Income Coverage Class.

       119.    Under 28 U.S.C. §§ 2201 and 2202, this Court has jurisdiction to declare the rights

and other legal relations of the parties in dispute.

       120.    Plaintiffs’ Policy, as well as the policies of other Business Income Coverage Class

members, are insurance contracts under which Defendant was paid premiums in exchange for

promises to pay Class members’ losses for claims covered by the Policy.

       121.    In the Policy, Defendant promised to pay for losses of business income and extra

expense sustained as a result of perils not excluded under the Policy. Specifically, Defendant

promised to pay for losses of business income and extra expense sustained as a result of a

suspension of business operations during the period of restoration.

                                                  29
     Case 2:21-cv-00027 Document 1 Filed 01/12/21 Page 30 of 49 PageID# 30




       122.    Plaintiffs and Class members suffered direct physical loss of Plaintiffs’ locations

and other Class members’ insured premises, resulting in interruptions or suspensions of business

operations at the locations. These suspensions and interruptions have caused Plaintiffs and Class

members to suffer losses of business income and extra expense.

       123.    These suspensions and interruptions, and the resulting losses, triggered business

income and extra expense coverage under the Policy and other Class members’ policies.

       124.    Plaintiffs and the other Class members have complied with all applicable provisions

of their respective policies, including payment of premiums.

       125.    Defendant, without justification, denies that the Policy and other Class members’

policies provide coverage for these losses.

       126.    Plaintiffs seek a Declaratory Judgment that their Policy and other Class members’

policies provide coverage for the losses of business income and extra expense attributable to the

facts set forth above.

       127.    An actual case or controversy exists regarding Plaintiffs and other Class members’

rights and Defendant’s obligations to reimburse Plaintiffs and other Class members for the full

amount of these losses. Accordingly, the Declaratory Judgment sought is justiciable.

       WHEREFORE, Plaintiffs request that this Court enter a Declaratory Judgment declaring

that the Policy and other Class members’ policies provide coverage for Class members’ losses of

business income.

                              COUNT II: BREACH OF CONTRACT
                         (On behalf of the Business Income Coverage Class)

       128.    Plaintiffs incorporate by reference and re-allege each and every allegation

contained above, as though fully set forth herein.




                                                30
     Case 2:21-cv-00027 Document 1 Filed 01/12/21 Page 31 of 49 PageID# 31




       129.    Plaintiffs bring this Count both individually and on behalf of the other members of

the Business Income Coverage Class.

       130.    Plaintiffs’ Policy, as well as the policies of other Business Income Coverage Class

members, are insurance contracts under which Defendant was paid premiums in exchange for

promises to pay Class members’ losses for claims covered by the Policy.

       131.    In the Policy, Defendant promised to pay for losses of business income and extra

expense incurred as a result of perils not excluded under the Policy. Specifically, Defendant

promised to pay for losses of business income and extra expense sustained as a result of a

suspension of business operations.

       132.    Plaintiffs and Class members have suffered a direct physical loss of Plaintiffs’

locations and other Class members’ insured premises as a result of interruptions or suspensions of

business operations at these premises. These interruptions and suspensions have caused Class

members to suffer losses of business income and extra expense.

       133.    These losses triggered business income and extra expense coverage under both the

Policy and other Class members’ policies.

       134.    Plaintiffs and the other Class members have complied with all applicable provisions

of their respective policies, including payment of premiums.

       135.    Defendant has denied coverage and refused performance under the Policy and other

Class members’ policies by denying coverage for these losses and expenses. Accordingly,

Defendant is in breach of the Policy and other Class members’ policies.

       136.    As a result of Defendant’s breaches of the Policy and other Class members’

policies, Plaintiffs and other Class members have suffered actual and substantial damages for

which Defendant is liable.



                                               31
     Case 2:21-cv-00027 Document 1 Filed 01/12/21 Page 32 of 49 PageID# 32




       WHEREFORE, Plaintiffs, both individually and on behalf of other Class members, seek

compensatory damages resulting from Defendant’s breaches of the Policy and other Class

Members’ policies, and seek all other relief deemed appropriate by this Court.

                COUNT III: BAD FAITH BREACH OF CONTRACT AND
                 THE DUTY OF GOOD FAITH AND FAIR DEALING
                   (On behalf of the Business Income Coverage Class)

       137.    Plaintiffs incorporate by reference and re-allege each and every allegation

contained above, as though fully set forth herein.

       138.    Plaintiffs bring this Count both individually and on behalf of the other members of

the Business Income Coverage Class.

       139.    Plaintiffs’ Policy, as well as the policies of other Business Income Coverage Class

members, are insurance contracts under which Defendant was paid premiums in exchange for

promises to pay Class members’ losses for claims covered by the Policy.

       140.    In the Policy, Defendant promised to pay for losses of business income and extra

expense incurred as a result of perils not excluded under the Policy. Specifically, Defendant

promised to pay for losses of business income and extra expense sustained as a result of a

suspension of business operations during the period of restoration.

       141.    Plaintiffs and Class members suffered an actual loss of business income and extra

expense due to the necessary suspension of Plaintiffs’ commercial gyms and other Class members’

business operations at insured premises, and said suspension(s) were caused by direct physical loss

of Plaintiffs’ commercial gyms and other Class members’ insured premises caused by or resulting

from Covered Causes of Loss under the Policy and other Class members’ policies. These actual

losses, therefore, triggered Business Income and Extra Expense coverage under both the Policy

and other Class members’ policies.



                                                32
      Case 2:21-cv-00027 Document 1 Filed 01/12/21 Page 33 of 49 PageID# 33




       142.    These Covered Causes of Loss were direct, physical and foreseeable causes of loss

under the Policy and other Class members’ policies, and they each caused, and/or resulted in,

physical loss of the Plaintiffs’ commercial gyms, other Class members’ insured premises and

property immediately adjacent to each. The subject Covered Causes of Loss rendered the

Plaintiffs’ commercial gyms and other Class members’ insured premises unusable and/or

uninhabitable; thus, mandating a suspension of business operations.

       143.    These losses and expenses are not excluded from coverage under the Policy. The

Policy is an all-risk policy meaning Covered Causes of Loss are determined by exclusions and the

subject Covered Causes of Loss were not excluded under the Policy.

       144.    Furthermore, these Covered Causes of Loss caused direct physical loss of the

Plaintiffs’ various business premises and the other Class Members’ insured premises, the nature

of such loss of property having been recognized by civil authorities in Orders addressing COVID-

19.

       145.    Plaintiffs and the other Class members have complied with all applicable provisions

of their respective policies, including payment of premiums.

       146.    The actions of the Defendant give rise to a cause of action for bad faith breach of

contract and the duty of good faith and fair dealing as Plaintiffs and other Class members were

covered under Plaintiffs’ Policy, as well as the policies of other Business Income Coverage Class

members, and the Defendant has breached the terms of said policies by denying business income

and extra expense coverage to the Plaintiffs and other Class members. Defendant’s actions in

breaching the terms of the Plaintiffs’ Policy and the other Class Members’ policies, in bad faith,

have proximately caused damages to Plaintiffs and other Class members, and the damages were

reasonably foreseeable to the Defendant.



                                               33
     Case 2:21-cv-00027 Document 1 Filed 01/12/21 Page 34 of 49 PageID# 34




       147.    It appears that the Defendant’s conduct was performed because it placed its own

financial interests before the Plaintiffs’ and other Class Members’ financial interests.

       148.    Further, the actions of the Defendant in denying business income and extra expense

coverage to the Plaintiffs and other Class Members was done so without any legitimate basis or

arguable reason and constitute intentional and/or malicious conduct or gross negligence and

reckless disregard.

       149.    Implied in the Plaintiffs’ Policy and the other Class Members’ policies is a duty of

good faith and fair dealing with respect to conduct encompassed by contractual relations.

Defendant’s conduct as previously mentioned breached the duty of good faith and fair dealing,

which further gives rise to the tort of bad faith for the breach of contract.

       150.    Defendant, at all times relevant hereto, owed Plaintiffs and other Class Members a

duty to exercise good faith and an obligation to deal fairly with them; however, the denial of

business income and extra expense coverage by Defendant constituted a bad faith breach of

contract and was made with only the Defendant’s best interests in mind and in total disregard of

the contractual rights of Plaintiffs and other Class Members.

       151.    Defendant’s bad faith material breach(es) of the Plaintiffs’ Policy, as well as other

Class members’ policies, has resulted in actual and substantial damages to the Plaintiffs and

Business Income Coverage Class members, depriving all of the benefit of their bargain, and

represents, in addition to warranting contractual damages, incidental damages and consequential

damages, an independent tort entitling Plaintiffs and other Class Members to punitive damages in

an amount which will punish the Defendant for its intentional, grossly negligent and/or reckless

conduct, as well as to deter Defendant and others from similar misconduct in the future.




                                                  34
     Case 2:21-cv-00027 Document 1 Filed 01/12/21 Page 35 of 49 PageID# 35




       WHEREFORE, Plaintiffs, both individually and on behalf of other Class members, seek

compensatory damages, contractual damages, incidental damages, consequential damages, and

punitive damages, resulting from Defendant’s bad faith breach(es) of the Policy and other Class

Members’ policies, and seek all other relief deemed appropriate by this Court.

                        COUNT IV: DECLARATORY JUDGMENT
                 (On behalf of the Extended Business Income Coverage Class)

       152.    Plaintiffs incorporate by reference and re-allege each and every allegation

contained above, as though fully set forth herein.

       153.    Plaintiffs bring this Count both individually and on behalf of the other members of

the Extra Expense Coverage Class.

       154.    Under 28 U.S.C. §§ 2201 and 2202, this Court has jurisdiction to declare the rights

and other legal relations of the parties in dispute.

       155.    Plaintiffs’ Policy, as well as the policies of other Extended Business Income

Coverage Class members, are insurance contracts under which Defendant was paid premiums in

exchange for promises to pay Class members’ losses for claims covered by the Policy.

       156.    Specifically, Defendant promised to pay for extended business income for losses

incurred by Plaintiffs and other Class members that the insureds would not have incurred if there

had been no loss or damage to the insured premises. Extended business income included income

to avoid or minimize the suspension of business, continue operations, and to restore property.

       157.    Plaintiffs and Class members suffered direct physical loss of Plaintiffs’ locations

and other Class members’ insured premises, resulting in suspensions or interruptions of business

operations at these premises. As a result, Plaintiffs and other Class members have incurred losses,

as defined in the Policy and other Class members’ policies.




                                                  35
     Case 2:21-cv-00027 Document 1 Filed 01/12/21 Page 36 of 49 PageID# 36




       158.    These losses triggered Extended Business Income coverage under the Policy and

other Class members’ policies.

       159.    Plaintiffs and the other Class members have complied with all applicable provisions

of their respective policies, including payment of premiums.

       160.    Defendant, without justification, denies that the Policy and other Class members’

policies provide coverage for Extended Business Income.

       161.    Plaintiffs, both individually and on behalf of the other members of the Extended

Business Income Coverage Class, seek a Declaratory Judgment that its Policy, and those of other

members of the Extended Business Income Coverage Class, provides coverage for extended

business income.

       162.    An actual case or controversy exists regarding Class members’ rights and

Defendant’s obligations under Class members’ policies to reimburse Class members for extended

business income. Accordingly, the Declaratory Judgment sought is justiciable.

       WHEREFORE, Plaintiffs request that this Court enter a Declaratory Judgment declaring

that the Policy and other Class members’ policies provide coverage for Class members’ extended

business income

                          COUNT V: BREACH OF CONTRACT
                (On behalf of the Extended Business Income Coverage Class)

       163.    Plaintiffs incorporate by reference and re-allege each and every allegation

contained above, as though fully set forth herein.

       164.    Plaintiffs bring this Count individually and on behalf of the other members of the

Extended Business Income Coverage Class.




                                                36
     Case 2:21-cv-00027 Document 1 Filed 01/12/21 Page 37 of 49 PageID# 37




       165.    Plaintiffs’ Policy, as well as the policies of other Extended Business Income

Coverage Class members, are insurance contracts under which Defendant was paid premiums in

exchange for promises to pay Class members’ losses for claims covered by the Policy.

       166.    Specifically, Defendant promised to pay for extended business income for losses

incurred by Plaintiffs and other Class members during the period of restoration that the insureds

would not have incurred if there had been no loss or damage to the insured premises. Extended

business income losses included income to avoid or minimize the suspension of business, continue

operations, and to restore property.

       167.    Plaintiffs and Class members suffered direct physical loss of or damage to the

Plaintiffs’ locations and other Class members’ insured premises, resulting in suspensions and

interruptions of business operations at these premises. These suspensions and interruptions have

caused Class members to incur Extra Expenses.

       168.    These expenses triggered extended business income coverage under the Policy and

other Class members’ policies.

       169.    Plaintiffs and the other Class members have complied with all applicable provisions

of the Policy, including payment of premiums.

       170.    Defendant has denied coverage and refused performance extended business

income. Accordingly, Defendant is in breach of the Policy and other Class members’ policies.

       171.    As a result of Defendant’s breaches of the Policy and other Class members’

policies, Plaintiffs and other Class members have suffered actual and substantial damages for

which Defendant is liable.




                                                37
     Case 2:21-cv-00027 Document 1 Filed 01/12/21 Page 38 of 49 PageID# 38




       WHEREFORE, Plaintiffs, individually and on behalf of other Class members, seek

compensatory damages resulting from Defendant’s breaches of the Policy and other Class

Members’ policies and seek all other relief deemed appropriate by this Court.

                 COUNT VI: BAD FAITH BREACH OF CONTRACT AND
                  THE DUTY OF GOOD FAITH AND FAIR DEALING
                (On behalf of the Extended Business Income Coverage Class)

       172.    Plaintiffs incorporate by reference and re-allege each and every allegation

contained above, as though fully set forth herein.

       173.    Plaintiffs bring this Count both individually and on behalf of the other members of

the Extra Expense Coverage Class.

       174.    Plaintiffs’ Policy, as well as the policies of other Extended Business Income

Coverage Class members, are insurance contracts under which Defendant was paid premiums in

exchange for promises to pay Class members’ losses for claims covered by the Policy.

       175.    In the Policy, Defendant promised to pay extended business income for losses,

under the Health Clubs Commercial Property Elite Enhancement provision of the Plaintiffs’

Policy and other Class Members’ policies, incurred as a result of perils not excluded under the

Policy. Specifically, Defendant promised to pay for losses of Extended Business Income sustained

as a result of a suspension of business operations during the period of restoration.

       176.    Plaintiffs and Class members suffered an actual loss of business income due to the

necessary suspension of Plaintiffs’ commercial gyms and other Class members’ business

operations at insured premises and said suspension(s) were caused by direct physical loss of

Plaintiffs’ commercial gyms and other Class members’ insured premises caused by or resulting

from Covered Causes of Loss under the Policy and other Class members’ policies. These actual




                                                 38
      Case 2:21-cv-00027 Document 1 Filed 01/12/21 Page 39 of 49 PageID# 39




losses, therefore, triggered Health Clubs Commercial Property Elite Enhancement Extended

Business Income coverage under both the Policy and other Class members’ policies.

       177.    These Covered Causes of Loss were direct, physical and foreseeable causes of loss

under the Policy and other Class members’ policies, and they each caused, and/or resulted in,

physical loss the Plaintiffs’ commercial gyms, other Class members’ insured premises and

property immediately adjacent to each. The subject Covered Causes of Loss rendered the

Plaintiffs’ commercial gyms and other Class members’ insured premises unusable and/or

uninhabitable; thus, mandating a suspension of business operations.

       178.    These losses and expenses are not excluded from coverage under the Policy. The

Policy is an all-risk policy meaning Covered Causes of Loss are determined by exclusions and the

subject Covered Causes of Loss were not excluded under the Policy.

       179.    Furthermore, these Covered Causes of Loss caused direct physical loss of to the

Plaintiffs’ various business premises and the other Class Members’ insured premises, the nature

of such loss of property having been recognized by civil authorities in Orders addressing COVID-

19.

       180.    Plaintiffs and the other Class members have complied with all applicable provisions

of their respective policies, including payment of premiums.

       181.    The actions of the Defendant give rise to a cause of action for bad faith breach of

contract and the duty of good faith and fair dealing as Plaintiffs and other Class members were

covered under Plaintiffs’ Policy, as well as the policies of other Extended Business Income

Coverage Class members, and the Defendant has breached the terms of said policies by denying

extended business income coverage to the Plaintiffs and other Class members. Defendant’s actions

in breaching the terms of the Plaintiffs’ Policy and the other Class Members’ policies, in bad faith,



                                                 39
     Case 2:21-cv-00027 Document 1 Filed 01/12/21 Page 40 of 49 PageID# 40




have proximately caused damages to Plaintiffs and other Class members and the damages were

reasonably foreseeable to the Defendant.

       182.    It appears that the Defendant’s conduct was performed because it placed its own

financial interests before the Plaintiffs’ and other Class Members’ financial interests.

       183.    Further, the actions of the Defendant in denying extended business income

coverage to the Plaintiffs and other Class Members was done so without any legitimate basis or

arguable reason and constitute intentional and/or malicious conduct or gross negligence and

reckless disregard.

       184.    Implied in the Plaintiffs’ Policy and the other Class Members’ policies is a duty of

good faith and fair dealing with respect to conduct encompassed by contractual relations.

Defendant’s conduct as previously mentioned breached the duty of good faith and fair dealing,

which further gives rise to the tort of bad faith for the breach of contract.

       185.    Defendant, at all times relevant hereto, owed Plaintiffs and other Class Members a

duty to exercise good faith and an obligation to deal fairly with them; however, the denial of

extended business income coverage by Defendant constituted a bad faith breach of contract and

was totally made with only the Defendant’s best interests in mind and in total disregard of the

contractual rights of Plaintiffs and other Class Members.

       186.    Defendant’s bad faith material breach(es) of the Plaintiffs’ Policy, as well as other

Class members’ policies, has resulted in actual and substantial damages to the Plaintiffs and

Extended Business Income Coverage Class members, depriving all of the benefit of their bargain,

and represents, in addition to warranting contractual damages, incidental damages, and

consequential damages, an independent tort entitling Plaintiffs and other Class Members to

punitive damages in an amount which will punish the Defendant for its intentional, grossly



                                                  40
     Case 2:21-cv-00027 Document 1 Filed 01/12/21 Page 41 of 49 PageID# 41




negligent, and/or reckless conduct as well as to deter Defendant and others from similar

misconduct in the future.

        WHEREFORE, Plaintiffs, both individually and on behalf of other Class members, seek

compensatory damages, contractual damages, incidental damages, consequential damages, and

punitive damages, resulting from Defendant’s bad faith breach(es) of the Policy and other Class

Members’ policies, and seek all other relief deemed appropriate by this Court.

                        COUNT VII: DECLARATORY JUDGMENT
                       (On behalf of the Civil Authority Coverage Class)

        187.    Plaintiffs incorporate by reference and re-allege each and every allegation

contained above, as though fully set forth herein.

        188.    Plaintiffs bring this Count both individually and on behalf of the other members of

the Civil Authority Coverage Class. Under 28 U.S.C. §§ 2201 and 2202, this Court has jurisdiction

to declare the rights and other legal relations of the parties in dispute.

        189.    Plaintiffs’ Policy, as well as the policies of other Civil Authority Coverage Class

members, are insurance contracts under which Defendant was paid premiums in exchange for

promises to pay Class members’ losses for claims covered by the policies.

        190.    In the Policy and other Class members’ policies, Defendant promised to pay for

losses of business income sustained and extra expenses incurred when, among other things, a

covered cause of loss causes damage to property near the insured premises, the civil authority

prohibits access to property near the insured premises, and the civil authority action is taken in

response to dangerous physical conditions.

        191.    Plaintiffs and other Class members have suffered losses and incurred expenses as a

result of actions of civil authorities that prohibited access to insured premises under the Policy and

Class members’ policies.

                                                  41
     Case 2:21-cv-00027 Document 1 Filed 01/12/21 Page 42 of 49 PageID# 42




          192.   These losses satisfied all requirements to trigger Civil Authority coverage under the

Policy and other Class members’ policies.

          193.   Plaintiffs and the other Class members have complied with all applicable provisions

of the Policy, including payment of premiums.

          194.   Defendant, without justification, denies that the Policy provides coverage for these

losses.

          195.   Plaintiffs seek a Declaratory Judgment that their Policy and other Class members’

policies provide coverage for the losses that Class members have sustained and extra expenses

they have incurred caused by actions of civil authorities.

          196.   An actual case or controversy exists regarding Class members’ rights and

Defendant’s obligations under Class members’ policies to reimburse Class members for these

losses and extra expenses. Accordingly, the Declaratory Judgment sought is justiciable.

          WHEREFORE, Plaintiffs, both individually and on behalf of other Class members,

request that this Court enter a Declaratory Judgment declaring that the Policy provides Civil

Authority coverage for the losses and extra expenses incurred by Plaintiffs and the other Class

members.

                           COUNT VIII: BREACH OF CONTRACT
                        (On behalf of the Civil Authority Coverage Class)

          197.   Plaintiffs incorporate by reference and re-allege each and every allegation

contained above, as though fully set forth herein.

          198.   Plaintiffs bring this Count individually and on behalf of the other members of the

Civil Authority Coverage Class.




                                                  42
     Case 2:21-cv-00027 Document 1 Filed 01/12/21 Page 43 of 49 PageID# 43




       199.    Plaintiffs’ Policy, as well as the policies of other Civil Authority Coverage Class

members, are insurance contracts under which Defendant was paid premiums in exchange for

promises to pay Class members’ losses and expenses covered by the Policy.

       200.    In the Policy and other Class members’ policies, Defendant promised to pay for

losses of business income sustained and extra expenses incurred when a covered cause of loss

causes damage to property near the insured premises, the civil authority prohibits access to

property near the insured premises, and the civil authority action is taken in response to dangerous

physical conditions.

       201.    Plaintiffs and other Class members have suffered losses and incurred expenses as a

result of actions of civil authorities that prohibited access to insured premises under the Policy and

Class members’ policies.

       202.    These losses satisfied all requirements to trigger Civil Authority coverage under the

Policy and other Class members’ policies.

       203.    Plaintiffs and the other Class members have complied with all applicable provisions

of the Policy, including payment of premiums.

       204.    Defendant has refused performance under the Policy and other Class members’

policies by denying coverage for these losses and expenses. Accordingly, Defendant is in breach

of the Policy and other Class members’ policies.

       205.    As a result of Defendant’s breaches of the Policy and other Class members’

policies, Plaintiffs and other Class members have suffered actual and substantial damages for

which Defendant is liable.




                                                 43
     Case 2:21-cv-00027 Document 1 Filed 01/12/21 Page 44 of 49 PageID# 44




       WHEREFORE, Plaintiffs seek compensatory damages resulting from Defendant’s

breaches of the Policy and other Class members’ policies, and seek all other relief deemed

appropriate by this Court.

                 COUNT IX: BAD FAITH BREACH OF CONTRACT AND
                  THE DUTY OF GOOD FAITH AND FAIR DEALING
                    (On behalf of the Civil Authority Coverage Class)

       206.    Plaintiffs incorporate by reference and re-allege each and every allegation

contained above, as though fully set forth herein.

       207.    Plaintiffs bring this Count individually and on behalf of the other members of the

Civil Authority Coverage Class.

       208.    Plaintiffs’ Policy, as well as the policies of other Civil Authority Coverage Class

members, are insurance contracts under which Defendant was paid premiums in exchange for

promises to pay Class members’ losses and expenses covered by the Policy.

       209.    In the Policy and other Class members’ policies, Defendant promised to pay for

actual loss of business income sustained and necessary extra expenses incurred when a Covered

Cause of Loss caused damage to property within one (1) mile of Plaintiffs’ various business

premises, and within one (1) mile of the other Class Members’ insured premises, and as a result of

damage to property dangerous physical conditions resulting from the Covered Cause of Loss

existed in the immediate area prompting civil authorities to issue Orders prohibiting the public’s

access to the area immediately surrounding the damaged property, including the Plaintiffs’

business premises and other Class Members’ insured premises.

       210.    These Covered Causes of Loss were direct, physical and foreseeable causes of loss

under the Policy and other Class members’ policies, and they each caused, and/or resulted in,

physical loss of the Plaintiffs’ commercial gyms, other Class members’ insured premises and



                                                44
     Case 2:21-cv-00027 Document 1 Filed 01/12/21 Page 45 of 49 PageID# 45




property immediately adjacent to each. The subject Covered Causes of Loss rendered the

Plaintiffs’ commercial gyms, other Class members’ insured premises and areas within one mile of

the Plaintiff's business premises and other Class Members’ insured premises, unusable and/or

uninhabitable; thus, prompting the Orders of civil authorities prohibiting access to the same.

       211.    These losses and expenses are not excluded from coverage under the Policy. The

Policy is an all-risk policy meaning Covered Causes of Loss are determined by exclusions and the

subject Covered Causes of Loss were not excluded under the Policy.

       212.    Furthermore, these Covered Causes of Loss caused damage to property in the area

within one (1) mile of Plaintiffs’ various business premises, and the other Class Members’ insured

premises, resulting in dangerous physical conditions prompting civil authorities, such as, for

example, the City of Fulton, Mississippi, the City of West Point, Mississippi, the State of

Mississippi, the State of Alabama, Spokane County and the State of Washington to issue Orders

prohibiting the public’s access to the area immediately surrounding the property, including access

to the Plaintiffs’ business premises and other Class Members’ insured premises.

       213.    Accordingly, these losses satisfied all requirements to trigger Civil Authority

coverage under the Policy and other Class members’ policies.

       214.    Plaintiffs and the other Class members have complied with all applicable provisions

of the Policy, including payment of premiums.

        215.   The actions of the Defendant give rise to a cause of action for bad faith breach of

contract and the duty of good faith and fair dealing as Plaintiffs and other Class members were

covered under Plaintiffs’ Policy, as well as the policies of other Civil Authority Coverage Class

members, and the Defendant has breached the terms of said policies by denying Civil Authority

coverage to the Plaintiffs and other Class members. Defendant’s actions in breaching the terms of



                                                45
     Case 2:21-cv-00027 Document 1 Filed 01/12/21 Page 46 of 49 PageID# 46




the Plaintiffs’ Policy and the other Class Members’ policies, in bad faith, have proximately caused

damages to Plaintiffs and other Class members and the damages were reasonably foreseeable to

the Defendant.

       216.      It appears that the Defendant’s conduct was performed because it placed its own

financial interests before the Plaintiffs’ and other Class Members’ financial interests.

       217.      Further, the actions of the Defendant in denying Civil Authority coverage to the

Plaintiffs and other Class Members was done so without any legitimate basis or arguable reason

and constitute intentional and/or malicious conduct or gross negligence and reckless disregard.

       218.      Implied in the Plaintiffs’ Policy and the other Class Members’ policies is a duty of

good faith and fair dealing with respect to conduct encompassed by contractual relations.

Defendant’s conduct as previously mentioned breached the duty of good faith and fair dealing,

which further gives rise to the tort of bad faith for the breach of contract.

       219.      Defendant, at all times relevant hereto, owed Plaintiffs and other Class Members a

duty to exercise good faith and an obligation to deal fairly with them; however, the denial of Civil

Authority coverage by Defendant constituted a bad faith breach of contract and was totally made

with only the Defendant’s best interests in mind and in total disregard of the contractual rights of

Plaintiffs and other Class Members.

       220.      Defendant’s bad faith material breach(es) of the Plaintiffs’ Policy, as well as other

Class members’ policies, has resulted in actual and substantial damages to the Plaintiffs and Civil

Authority Coverage Class members, depriving all of the benefit of their bargain, and represents,

in addition to warranting contractual damages, incidental damages, and consequential damages,

an independent tort entitling Plaintiffs and other Class Members to punitive damages in an amount




                                                  46
     Case 2:21-cv-00027 Document 1 Filed 01/12/21 Page 47 of 49 PageID# 47




which will punish the Defendant for its intentional, grossly negligent, and/or reckless conduct as

well as to deter Defendant and others from similar misconduct in the future.

       WHEREFORE, Plaintiffs, both individually and on behalf of other Class members, seek

compensatory damages, contractual damages, incidental damages, consequential damages, and

punitive damages, resulting from Defendant’s bad faith breach(es) of the Policy and other Class

Members’ policies, and seek all other relief deemed appropriate by this Court.

                                   PRAYER FOR RELIEF

       Plaintiffs respectfully request that the Court enter judgment in their favor and against

Defendant, as follows:

       A.      Entering an order certifying the proposed Classes, designating Plaintiffs as Class

               Representatives for each of the Classes, and appointing Plaintiffs’ attorneys as

               Counsel for the Classes;

       B.      Entering declaratory judgments on Counts I, IV, and VII in favor of Plaintiffs and

               the members of the Business Income Coverage Class, Extended Business Income

               Coverage Class and Civil Authority Coverage Class as follows:

                      i.      That all Business Income and Extra Expense, Civil Authority and

                              Extended Business Income losses and expenses incurred and

                              sustained based on the facts and circumstances set forth above are

                              insured and covered losses and expenses under Plaintiffs and Class

                              members’ policies; and

                      ii.     Defendant is obligated to pay for the full amount of the Business

                              Income and Extra Expense, Civil Authority and Extended Business

                              Income losses and expenses sustained and incurred, and to be



                                               47
Case 2:21-cv-00027 Document 1 Filed 01/12/21 Page 48 of 49 PageID# 48




                        sustained and incurred, based on the facts and circumstances set

                        forth above are insured and covered losses and expenses under

                        Plaintiffs and Class members’ policies;

 C.     Entering judgments on counts II, V, and VIII in favor of Plaintiffs and the members

        of the Business Income Coverage Class, Extended Business Income Coverage

        Class and Civil Authority Coverage Class, and awarding damages for breach of

        contract in an amount to be determined at trial;

 D.     Entering judgments on counts III, VI, IX in favor of the Plaintiffs and the members

        of the Business Income Coverage Class, Extended Business Income Coverage

        Class and Civil Authority Coverage Class, and awarding compensatory damages,

        incidental damages, consequential damages, and punitive damages for the

        Defendant’s bad faith material breach(es) in an amount to be determined at trial;

 E.     An order requiring Defendant to pay both pre- and post-judgment interest on any

        amounts awarded, as well as attorneys’ fees and costs; and

 F.     Such other or further relief as may be appropriate.

                          DEMAND FOR JURY TRIAL

 The undersigned hereby demands a trial by jury as to all issues so triable.



 Dated: January 12, 2021                       /s/ William H. Monroe, Jr.
                                               William H. Monroe, Jr. (VSB No. 27441)
                                               Marc C. Greco (VSB No. 41496)
                                               Kip A. Harbison (VSB No. 38648)
                                               Michael A. Glasser (VSB No. 17651)
                                               GLASSER AND GLASSER, P.L.C.
                                               Crown Center, Suite 600
                                               580 East Main Street
                                               Norfolk, VA 23510
                                               Telephone: (757) 625-6787

                                         48
Case 2:21-cv-00027 Document 1 Filed 01/12/21 Page 49 of 49 PageID# 49




                                      Facsimile: (757) 625-5959
                                      bill@glasserlaw.com
                                      marcg@glasserlaw.com
                                      kip@glasserlaw.com
                                      michael@glasserlaw.com


                                      Diandra S. Debrosse Zimmermann**
                                      GRANT & EISENHOFER P.A.
                                      505 20th Street N, Suite 1450
                                      Birmingham, AL 35203
                                      Phone: 205-453-6415


                                      Elizabeth Graham**
                                      GRANT & EISENHOFER P.A.
                                      One Market Street
                                      Spear Tower, 36th Floor
                                      San Francisco, CA 94105
                                      Phone: 415-789-4367

                                      Adam J. Gomez**
                                      GRANT & EISENHOFER P.A.
                                      123 Justison Street, 7th Floor
                                      Wilmington, DE 19801
                                      Phone: 302-622-7100

                                      L.N. Chandler Rogers**
                                      Rogers Law Group, P.A.
                                      201 East Bankhead Street
                                      P.O. Box 1771
                                      New Albany, MS 38652
                                      Phone: 662-538-5990

                                      Winston B. Collier**
                                      The Collier Firm, P.A.
                                      P.O. Box 1702
                                      Oxford, MS 38655
                                      Phone: 662-234-0320

                                      **Pro Hac Vice Application to be filed
                                      Attorneys for Plaintiff




                                 49
